243 F.3d 572 (D.C. Cir. 2001)
William T. Gray, III, Appellantv.Theisha Poole, et al., Appellees
No. 00-7130
United States Court of Appeals FOR THE DISTRICT OF COLUMBIA CIRCUIT
Decided March 27, 2001

Appeal from the United States District Court  for the District of Columbia (No. 99cv02233)
Robert Rigsby, Corporation Counsel, Charles Reischel,  Deputy Corporation Counsel, and Mary L. Wilson, Assistant  Corporation Counsel, were on the motion for summary affirmance filed by appellees Theisha Poole, et al.
Kevin C. Newsom and Kurt G. Calia were on the motion  for summary affirmance filed by appellee Lisa M. Farabee.
William T. Gray, III, appearing pro se, was on the oppositions to appellees' motions for summary affirmance.
Before:  Ginsburg, Randolph, and Garland, Circuit Judges.
Opinion for the Court filed by Circuit Judge Garland.
On Motions for Summary Affirmance
Garland, Circuit Judge:


1
This case poses the question  whether attorneys of the District of Columbia's Office of  Corporation Counsel are absolutely immune from damages  under 42 U.S.C. § 1983 for their conduct in initiating and  prosecuting a child neglect action.  We conclude that they are  and summarily affirm the district court's dismissal of a damages suit brought by a custodian charged with neglect.


2
* Appellant William Thomas Gray, III was the custodian of  his minor brother and the legal guardian of his brother's  estate.  In April 1998, the Probate Division of the District of  Columbia Superior Court removed Gray as legal guardian,  finding him to be "mentally ill and in need of relief from his  duties."  Robertson v. Gray, GDN 12-97, Admin. No.  0057-97, slip op. at 4 (D.C. Super. Ct., Prob. Div. Apr. 30,  1998).  In March of the following year, the District of Columbia instituted a separate child neglect action, charging that  Gray, who was still serving as his brother's custodian, was not  providing his brother with adequate care.  Pet., In re P.G.,  No. N-363-99, S.F. No. 211453 (D.C. Super. Ct., Family Div.,  Neglect Branch Mar. 27, 1999).  Two months later, citing the  decision of the Probate Division, the District amended its  neglect petition to add as an additional ground that Gray  lacked the mental capacity to care for his brother.


3
Appellee Lisa M. Farabee filed and prosecuted the neglect  action against Gray as part of her duties as Special Assistant  Corporation Counsel for the District of Columbia.1  At the  time the neglect suit was filed, appellee Jo Anne Robinson  was Acting Corporation Counsel for the District of Columbia. Appellee Theisha Poole was the social worker assigned to the  neglect case by the District's Child and Family Services  Agency.


4
In August 1999, while the neglect proceeding was pending,  Gray sued Farabee, Robinson, and Poole in the United States  District Court for the District of Columbia, asserting a cause  of action under 42 U.S.C. § 1983.2  Gray alleged that the  defendants filed the neglect action with knowledge that it was  "without a basis or cause," and that they subsequently  amended the action based on "unreliable and unverified"  statements of the judge in the Superior Court probate case. Compl. at 2.  Gray sought $10 million in damages for unconstitutional "harassment, defamation of character, [and] libelous and slanderous statements, created by Defendants."  Id.  at 4.


5
In January 2000, Farabee filed a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), contending  that she was absolutely immune from liability because of her  role as the government prosecutor of the neglect action. Robinson filed a similar motion to dismiss in March 2000.  In  an order dated April 27, 2000, the district court granted  defendants' motions, holding that "[g]overnment attorneys  are absolutely immune from liability for their actions in  initiating and prosecuting civil child welfare cases."  Gray v.  Poole, No. 99-cv-2233, slip op. at 2 (D.D.C. Apr. 27, 2000). Because Gray "d[id] not allege that Farabee injured him in  any manner outside the scope of the neglect proceedings," the  district court found that absolute immunity covered Farabee. Id. at 3.  The court also found Robinson "entitled to absolute  immunity[,] for the same reasons as the attorney she supervised, defendant Farabee."  Id. at 4.


6
Gray appealed the district court's ruling, and Robinson and  Farabee now move for summary affirmance.3

II

7
We review the dismissal of plaintiff's complaint de novo,  and accept its factual allegations as true.  See Buckley v.  Fitzsimmons, 509 U.S. 259, 261 (1993);  Sloan v. United  States Dep't of Hous. and Urban Dev., 236 F.3d 756, 759  (D.C. Cir. 2001).  We will grant summary affirmance only  when the merits of the parties' positions are so clear that  expedited action is justified and further briefing unnecessary. Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297-98  (D.C. Cir. 1987).  In this case, because the merits are so  clear, we summarily affirm the dismissal of Gray's complaint  against Farabee and Robinson.


8
* The Supreme Court has recognized two kinds of immunity  applicable to public officials sued for damages under § 1983. Most officials receive only qualified immunity, which protects  them from liability for the performance of discretionary functions when "their conduct does not violate clearly established  statutory or constitutional rights of which a reasonable person would have known."  Buckley, 509 U.S. at 268 (quoting  Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).  The Court  has also determined, however, that "some officials perform  'special functions' which ... deserve absolute protection from  damages liability."  Id. at 268-69 (quoting Butz v. Economou,  438 U.S. 478, 508 (1978)).  Where absolute immunity is deemed appropriate, an official is protected from all suits  attacking conduct within the scope of the immunity, even if  the official is alleged to have acted in bad faith.  See Moore v.  Valder, 65 F.3d 189, 194 (D.C. Cir. 1995).


9
The Court has recognized as "special functions" deserving  of absolute immunity those that are similar "to functions that  would have been immune when Congress enacted § 1983." Buckley, 509 U.S. at 268-69.  Even where there is a commonlaw tradition of absolute immunity for a given function, the  Court further considers "whether § 1983's history or purposes nonetheless counsel against recognizing the same immunity in § 1983 actions."  Id. at 269 (quoting Tower v.  Glover, 467 U.S. 914, 920 (1984)).  In making these determinations, the Court applies a "functional approach," looking to  "the nature of the function performed, not the identity of the  actor who performed it."  Id. (quoting, respectively, Burns v.  Reed, 500 U.S. 478, 486 (1991) and Forrester v. White, 484 U.S. 219, 229 (1988)).


10
In Imbler v. Pachtman, the Supreme Court followed this  general approach in holding that a criminal prosecutor is  immune from damages under § 1983 for "initiating a prosecution" and "presenting the State's case."  Imbler v. Pachtman,  424 U.S. 409, 431 (1976).  The Court first found the commonlaw immunity of prosecutors for such functions to be "well  settled," and then concluded that "the same considerations of  public policy that underlie the common-law rule likewise  countenance absolute immunity under § 1983."  Id. at 424. These considerations included the "concern that harassment  by unfounded litigation would cause a deflection of the prosecutor's energies from his public duties, and the possibility  that he would shade his decisions instead of exercising the  independence of judgment required by his public trust."  Id.  at 423.  Such unfounded litigation, the Court feared, "could  be expected with some frequency, for a defendant often will  transform his resentment at being prosecuted into the ascription of improper and malicious actions to the State's advocate."  Id. at 425;  see also Buckley, 509 U.S. at 270 n.4; Burns, 500 U.S. at 485-86.


11
The Supreme Court extended Imbler beyond the context of  criminal prosecutions in Butz v. Economou, holding absolute  immunity applicable to agency attorneys in administrative  enforcement proceedings.  Butz, 438 U.S. at 516-17.  Butz  concerned a plaintiff who controlled a company registered  with the Department of Agriculture as a commodity futures  commission merchant.  The Department sought to revoke or  suspend the company's registration by filing an administrative complaint and conducting administrative proceedings before an agency hearing examiner.  Plaintiff responded by  suing senior Department officials and the Department attorney who had prosecuted the proceeding.  Id. at 481-82.


12
In analyzing the defendants' immunity claims, Butz first  recounted the historical immunity of prosecutors previously  discussed in Imbler, and particularly noted "the common-law  precedents extending absolute immunity to parties participating in the judicial process:  judges, grand jurors, petit jurors,  advocates, and witnesses."  Id. at 509 (emphasis added);  see  also Burns, 500 U.S. at 489-90 ("Like witnesses, prosecutors  and other lawyers were absolutely immune from damages  liability at common law for making false or defamatory statements in judicial proceedings...." (emphasis added)).  Employing the functional approach described above, the Court  declared that "agency officials performing certain functions  analogous to those of a prosecutor should be able to claim  absolute immunity with respect to such acts."  Butz, 438 U.S.  at 515.


13
The Butz Court then turned its attention to two classes of  defendants.  Considering first those officials "responsible for  the decision to initiate or continue a proceeding subject to  agency adjudication," id. at 516, the Court held:  "The decision to initiate administrative proceedings against an individual or corporation is very much like the prosecutor's decision  to initiate or move forward with a criminal prosecution," id. at  515.  As with prosecutors, the Court explained, "[t]he discretion which executive officials exerrcise with respect to the initiation of administrative proceedings might be distorted if  their immunity from damages arising from that decision was  less than complete."  Id.  And as with the decision to prosecute, there is "a serious danger that the decision to authorize  proceedings will provoke a retaliatory response," and that  "[a]n individual targeted by an administrative proceeding will  react angrily and may seek vengeance in the courts."  Id. Furthermore, the Court noted, "[t]he defendant in an enforcement proceeding has ample opportunity to challenge the  legality of the proceeding," id., and to have "[h]is claims that  the proceeding is unconstitutional ... heard by the courts,"  id. at 516.  Accordingly, the Court held that those officials  who are responsible for the decision to initiate or continue  administrative proceedings are "entitled to absolute immunity  from damages liability for their parts in that decision."  Id.


14
Focusing next on the role of an agency attorney who  "present[s] evidence in an agency hearing," the Court declared that it could "see no substantial difference between the  function" of such an attorney "and the function of the prosecutor who brings evidence before a court."  Id.  If agency  attorneys were held personally liable for damages, the Court  reasoned, they, like prosecutors, "might hesitate to bring  forward some witnesses or documents."  Id. at 517.  Moreover, because the evidence submitted by agency attorneys,  like that submitted by prosecutors, is "subject to attack  through cross-examination, rebuttal, or reinterpretation by  opposing counsel," defendants' interests are adequately protected.  Id.  Thus, the Court concluded, "an agency attorney  who arranges for the presentation of evidence on the record  in the course of an adjudication is absolutely immune from  suits based on the introduction of such evidence."  Id.4

B

15
Neither the Supreme Court nor this court has yet addressed the specific question raised in this case:  whether  absolute immunity extends to government attorneys for their  conduct in initiating and prosecuting civil child neglect actions.  Butz, however, is indistinguishable from the situation  before us.  We "can see no substantial difference" between  the function of agency attorneys in bringing enforcement  actions before administrative tribunals and that of District  attorneys in bringing neglect actions in Superior Court. Butz, 438 U.S. at 516.  In both contexts, government attorneys "must make the decision to move forward ... free from  intimidation or harassment."  Id.  The prospect of angry,  retaliatory litigation by targets of the attorneys' actions is at  least as likely in child neglect cases as in efforts to suspend  the registration of commodities merchants.  Moreover, as was  true in Butz, "the legal remedies already available" to those  involved in child neglect proceedings "provide sufficient  checks on agency zeal."  Id.  Gray may challenge the legality  of the District's actions directly in those proceedings and may  raise claims of unconstitutional conduct both there and on  appeal.


16
Seeing no substantial difference between the function of  prosecutors and that of agency attorneys in initiating proceedings and presenting evidence, the Butz Court extended  the historical immunity of the former to the latter.  If  anything, the function of an attorney who litigates a Superior  Court neglect action is closer to that of the prosecutor in  Imbler than was the function of the agency attorney who  litigated administrative hearings in Butz itself:  Although  neither this case nor Butz involved a criminal prosecution, all  of the conduct here was "intimately associated with the  judicial phase," Imbler, 424 U.S. at 430 (emphasis added),  rather than the administrative phase, of the enforcement  process.  Accordingly, we hold that government attorneys  who prosecute child neglect actions perform "functions analogous to those of a prosecutor [and] should be able to claim  absolute immunity with respect to such acts."  Butz, 438 U.S.  at 515.  In so doing, we join every circuit that has addressed the question.  See Snell v. Tunnell, 920 F.2d 673, 692-94  (10th Cir. 1990);  Weller v. Dep't of Soc. Servs., 901 F.2d 387,  397 n.11 (4th Cir. 1990);  Myers v. Morris, 810 F.2d 1437,  1452 (8th Cir. 1987), overruled on other grounds by Burns, 500 U.S. at 496;  Walden v. Wishegrad, 745 F.2d 149, 152 (2d  Cir. 1984).


17
The only remaining question is whether the conduct of the  District of Columbia attorneys at issue here falls within the  scope of the immunity.  At a minimum, it is clear that  absolute immunity extends to "initiating a prosecution" and to  "presenting the State's case."  Imbler, 424 U.S. at 431;  see  Buckley, 509 U.S. at 269;  Moore, 65 F.3d at 193;  cf. Buckley, 509 U.S. at 273 (holding that absolute immunity does not  apply "[w]hen a prosecutor performs the investigative functions normally performed by a detective or police officer"). This precludes us from assessing § 1983 liability against  defendants for "making false or defamatory statements during, and related to, judicial proceedings."  Buckley, 509 U.S.  at 270;  see Burns, 500 U.S. at 489-90;  Moore, 65 F.3d at 194.


18
The district court found that Gray's complaint "does not  allege that Farabee injured him in any manner outside the  scope of the neglect proceedings."  Gray v. Poole, slip op. at  3.  That finding is correct.  The complaint alleges that Farabee "filed [the] neglect action without a basis or cause," and  that she then proceeded to amend the action with "unreliable  and unverified probate matters."  Compl. at 2.  It further  alleges that the materials she filed were "libelous and slanderous."  Id.  All of these allegations against Farabee involve  statements she made to the court and thus fall well within the  scope of her absolute immunity.5


19
Although the caption of Gray's complaint also names thenActing Corporation Counsel Robinson as a defendant, the  body of the complaint does not mention any specific action  taken by her;  indeed, it does not mention her at all.  Gray's  papers in this court describe Robinson as "Farabee's supervisor," and assert only that she "should have never allowed  Defendant Farabee to proceed with an unlawful case."  Opp'n  to Defs.' Mot. for Summ. Affirm. at 3-4.  At most, this would  make Robinson "responsible for the decision to initiate or  continue [the] proceeding"--a function Butz clearly held to be  within the scope of absolute immunity.  Butz, 438 U.S. at 516.

III

20
We conclude that attorneys for the District of Columbia are  absolutely immune from damages under 42 U.S.C. § 1983 for  their conduct in initiating and prosecuting child neglect actions.  As this conclusion follows necessarily from the Supreme Court's decision in Butz, as well as from the holdings  of all the circuits to have addressed the question, this case is  appropriate for summary disposition.  The decision of the  district court dismissing Gray's complaint against Farabee  and Robinson is


21
Affirmed.



Notes:


1
 Farabee served in this capacity from December 1998 to June  1999, while on temporary assignment as part of the pro bono  program of Covington & Burling, a District of Columbia law firm.


2
 Section 1983 provides that every person who, under color of  law "of any State or Territory or the District of Columbia," deprives  another of a constitutional right "shall be liable to the party  injured."  42 U.S.C. § 1983.  Although Gray's complaint did not  expressly state that it was based on § 1983, the district court  construed it as such, and all parties have adopted that construction.


3
 The district court dismissed the complaint against Poole as  well, stating that it "agree[d] with those courts that have extended  absolute immunity to social workers who assist with the prosecution  of child neglect cases."  Gray v. Poole, slip op. at 4-5.  Without  commenting on the merits of that decision, we conclude that it does  not meet the stringent standards for summary affirmance.  We  have therefore, by separate order, directed full briefing and argument for Gray's appeal of Poole's dismissal.


4
 Although Butz involved a suit brought against federal officials  directly under the Constitution pursuant to Bivens v. Six Unknown  Fed. Narcotics Agents, 403 U.S. 388 (1971), Butz held that there is  no distinction for purposes of immunity between such a suit and one  brought against state officials under § 1983.  Butz, 438 U.S. at 504; see also Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 433 n.5  (1993).


5
 Gray's complaint also asserts that the D.C. Superior Court did  not have jurisdiction over the neglect action because Gray had not  been properly served.  Compl. at 2.  Federal district courts, however, "lack jurisdiction to review judicial decisions by state and  District of Columbia courts."  Richardson v. Dist. of Columbia  Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (citing Rooker  v. Fidelity Trust Co., 263 U.S. 413, 415 (1923) and Dist. of Columbia  v. Feldman, 460 U.S. 462, 476 (1983)).  Other than the D.C. Court  of Appeals, the United States Supreme Court is the only court with  jurisdiction to review this aspect of Gray's complaint.  Id.  We  note, moreover, that this is the second time Gray has sought review  of the neglect action in federal court on this ground.  In 1999, he  attempted to remove the case from Superior Court to the United  States District Court for the District of Columbia.  That case was  dismissed and no appeal was taken.  In re:  Patrick Gray, No.  99-cv-2230 (D.D.C. Aug. 19, 1999).